Execution Version




INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.




CONFIDENTIAL


CODESHARE AGREEMENT
between
AMERICAN AIRLINES, INC.
and
JETBLUE AIRWAYS CORPORATION










US-DOCS\116490325.18

--------------------------------------------------------------------------------






CODESHARE AGREEMENT
This CODESHARE AGREEMENT (this “Agreement”), dated as of July 15, 2020, is
between
American Airlines, Inc., a corporation organized under the laws of the State of
Delaware, United States of America, having its principal office at 1 Skyview
Drive, Fort Worth, Texas 76155, United States of America (“American”),

and
JetBlue Airways Corporation, a corporation organized under the laws of Delaware,
having its principal office at 27-01 Queens Plaza North, Long Island City, New
York 11101, United States of America (“JetBlue”).



In consideration of the mutual covenants and promises in this Agreement,
American and JetBlue hereby agree as follows:


1.
DEFINITIONS AND GENERAL TERMS



1.1
Terms with their initial letters capitalized shall have the meanings ascribed to
them in Annex A of this Agreement or where they are elsewhere defined herein
(including the Annexes hereto). Such ascribed meanings shall be equally
applicable to both the singular and plural forms of such terms. American and
JetBlue may each be referred to as a “Party” and may collectively be referred to
as the “Parties.”



1.2
The Parties will comply with Applicable Law. The Parties further agree that,
except to the extent that they are inconsistent or conflict with the terms of
this Agreement or the ITA, accepted industry procedures and agreements relating
to the interlining of passengers and baggage, including those set forth in the
IATA Resolution 780 Interline Traffic Agreement – Passenger shall apply to the
provision of air transport and the related transactions contemplated by this
Agreement.



2.
CODESHARE SERVICE



2.1
The Parties shall mutually designate certain flights on which the Parties shall
place their respective Codes (each, a “Codeshared Flight”), which may include
flights operated by their Authorized Affiliates and Authorized Wet Lessors,
serving the city-pairs (each city-pair, a “Codeshared Route”) identified in
writing via email concurrence by the Parties from time to time without formally
amending this Agreement. The initial list of Codeshared Routes on which the
Parties and their Authorized Affiliates and Authorized Wet Lessors may codeshare
is attached hereto as Annex B.



2.2
Detailed procedures for implementing this Agreement will be set forth in the
Procedures Manual, which will be prepared by the Parties in conjunction with
this Agreement. The Procedures Manual, including any amendments or supplements
thereto agreed in writing between the Parties from time to time, shall be
incorporated by reference into and made a part of this Agreement; provided,
however, that the terms of this Agreement shall prevail in the event of a
conflict between a provision of this Agreement and any provision of the
Procedures Manual.



2.3
The Operating Carrier for each Codeshared Flight shall provide to the Codeshared
Passengers, at a minimum, the same standard of customer service as it provides
to its own



G1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





passengers traveling in the same class of service, which standard shall, in any
event, be reasonably in accordance with the standards of customer service
established by the Marketing Carrier for the comparable class of service on its
flights. Minimum customer service standards, general passenger service
procedures, and policies for the Codeshared Flights, including baggage services,
are detailed in Annex C and the Procedures Manual.


2.4
The Parties shall use commercially reasonable efforts to coordinate their
service schedules to maximize the convenience, and minimize the waiting time, of
passengers making connections between the Codeshared Flights and other flights
operated by the Parties; provided, however, that neither Party is obligated to
operate specific flights or service schedules and each Party retains the right
to determine the service schedules of its own flights.



2.5
The Parties may add or discontinue Codeshared Flights, as may be mutually
agreed, without formally amending this Agreement. [***]



2.6
Except as otherwise provided in the Procedures Manual, in the event of any
flight cancellation or other schedule irregularity, involuntary rerouting or
denied boarding by the Operating Carrier with respect to a Codeshared Flight,
the Operating Carrier shall:



(a)
ensure that all passengers shall be handled in accordance with the same policies
and procedures to avoid any discrimination against a Codeshared Passenger;



(b)
at its own cost and expense (except to the extent such irregularity, involuntary
rerouting or denied boarding is caused by the Marketing Carrier), accommodate
and/or pay denied boarding compensation or otherwise compensate Codeshared
Passengers, in the same manner as its own passengers and subject to the
provisions of the Procedures Manual and Applicable Law; and



(c)
notify the Marketing Carrier in accordance with the Procedures Manual.



2.7
The Conditions of Carriage of the Marketing Carrier, including its limits of
liability to passengers, shall govern the transportation of Codeshared
Passengers, and the Conditions of Carriage of the Operating Carrier, including
its limits of liability to passengers, shall apply to those passengers traveling
on the Codeshared Flights under the Code of the Operating Carrier. The
respective Conditions of Carriage of the Parties shall be notified to the
passengers to the extent and in the manner required by Applicable Law, rules and
regulations. Notwithstanding anything in this Section 2.7, the liability of the
Parties to each other with respect to passenger claims shall be governed by
Sections 17 and 18. Neither Party shall be obligated to change its Conditions of
Carriage pursuant to this Agreement.





The current version of the JetBlue Contract of Carriage may be found online at:
https://www.jetblue.com/magnoliapublic/dam/ui-assets/p/jetblue_coc.pdf


The current version of the American Conditions of Carriage may be found online
at: https://www.aa.com/i18n/footer/conditions-of-carriage.jsp?locale=en_HK




2    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





2.8
(a)    The Party that is the Operating Carrier (or whose Authorized Affiliate or
Authorized Wet Lessor is the Operating Carrier) shall ensure that each
Codeshared Flight shall be operated under its operating certificate or under the
operating certificate of [***].



(b)
If there is a change in the carrier scheduled to operate a Codeshared Flight,
the Operating Carrier shall promptly notify the Marketing Carrier of such change
as outlined in the Procedures Manual. The Marketing Carrier shall take all
appropriate steps to ensure that Codeshared Passengers are notified of the
change as soon as possible. The Marketing Carrier may thereupon continue to
notify Codeshared Passengers of the change in accordance with its customer
service policies if it is able to do so but the Operating Carrier shall take
primary responsibility for notifying all Codeshared Passengers still booked
under the Marketing Carrier Code of the change at time of check-in. The Parties
shall endeavor to share passenger contact information in accordance with the
A4A/IATA Reservations Interline Message Procedures – Passengers (“AIRIMP”)
Section 3.20.1. In the event re-accommodation is necessary either because the
substituted carrier is not an Authorized Affiliate or Authorized Wet Lessor, or
because a Codeshared Passenger who is notified of such a change elects not to
travel on the substituted carrier, the notifying carrier shall at its own cost
and expense re-accommodate the Codeshared Passenger unless the passenger seeks a
refund, in which event the Marketing Carrier shall be responsible for making
such refund in accordance with its fare rules, Conditions of Carriage and
Applicable Law.



2.9
[***]



3.
IMPLEMENTATION AND EXPENSES



3.1
Implementation of this Agreement shall be subject to the following conditions
precedent:



(a)
the execution of a Special Prorate Agreement and a Mutual Emergency Assistance
Agreement, in form and substance satisfactory to American and JetBlue;



(b)
receipt by American and JetBlue of all necessary Government Approvals;



(c)
successful completion by American and JetBlue of the IOSA registration; and



(d)
successful implementation and testing of codeshare passenger and baggage
processing automation pursuant to the Interline Traffic Agreement.



3.2
Each Party shall bear its own costs and expenses of performance under this
Agreement, including costs and expenses associated with the following, unless
otherwise agreed in writing between the Parties:



(a)
any systems to support the automation of procedures and settlement relating to
the Codeshared Flights (e.g., PNR exchange, yield management, revenue
accounting, etc.), including routine maintenance thereof,





3    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





(b)
roadside, exterior, check-in, concourse, gate and baggage service signage placed
at airports and city ticket offices in locations served by the Codeshared
Flights in order to facilitate travel on the Codeshared Flights, and



(c)
all real property and facilities (whether leased or owned) necessary for such
Party’s business operations at airports or otherwise.



3.3
Each Party shall retain all right, title and interest in systems, software,
signage, equipment and facilities funded by it. Ownership of jointly-funded
items shall be determined by the Parties in advance of each specific project.



4.
INVENTORY CONTROL AND PROCEDURES



4.1
Codeshare inventory availability of Marketing Flights will be controlled by the
Operating Carrier as set forth in the Procedures Manual. [***]Detailed
procedures for implementing and maintaining seat inventory access are contained
in the Procedures Manual.



4.2
The Parties will map inventory classes of the Marketing Carrier to inventory
classes of the Operating Carrier for the Codeshared Flights in accordance with
the Procedures Manual. The Parties will endeavor to map the average coupon value
of the Marketing Carrier’s inventory classes to comparable classes of the
Operating Carrier to provide similar access for bookings made by the Marketing
Carrier for passengers yielding comparable revenue values; it being understood,
however, that the Operating Carrier retains ultimate control over the opening,
closing and other management of seat inventory availability on Codeshared
Flights. Each Party shall use commercially reasonable efforts to provide equal
inventory access to Codeshared Passengers in inventory classes where such
passengers yield comparable revenues as the Operating Carrier’s passengers.



4.3
This Section 4 shall govern the published fares of the Marketing Carrier offered
on Codeshared Flights as follows:



(a)
[***]



(b)
In the event of the Marketing Carrier’s breach of Sections 4.3(a), (b), (c) or
(d), the Operating Carrier shall have the right in its sole discretion after one
(1) day’s prior written notice to the Marketing Carrier, to restrict or close
the inventory access of the Marketing Carrier or remove the Code of the
Marketing Carrier from the flight(s) in question or to temporarily remove its
own Code from the flight(s) operated by the defaulting Party on the Routes where
the breach occurred.



(c)
Nothing in this Agreement shall prevent the Marketing Carrier from (i)
initiating and operating its own service in any origin and destination city pair
at any time; or (ii) offering any fare(s), discount(s) or rebate(s) of any kind
for interline itineraries valid on airlines, other than American or JetBlue, on
any origin and destination city pair.



4.4
Each Party shall establish fares and rates independently, subject to the
provisions of the applicable air transport agreements between the United States,
on the one hand, and the



4    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





governments of any country to which the Parties shall provide service pursuant
to this Agreement, on the other hand.


5.
MARKETING AND PRODUCT DISPLAY



5.1
The Codeshared Flights will be marketed and promoted by the Marketing Carrier
under its Code. Each Party shall be responsible to ensure that its respective
advertising and promotions comply with all applicable governmental laws, rules
and regulations of any applicable Competent Authority. Without limiting the
foregoing, the Marketing Carrier shall comply with 14 C.F.R. Parts 257 and 258
and any other applicable rules regarding the disclosure and holding out of
Codeshared Flights provided for herein in the jurisdiction where such rules
apply. The Marketing Carrier shall disclose to the extent required by Applicable
Law through industry-approved schedule and selling mechanisms (as defined in the
Procedures Manual), to consumers, travel agents and others selling the
Codeshared Flights, as well as through any advertising, point-of-sale
disclosures, and any other appropriate means, that each Codeshared Flight is a
flight of and operated by the Operating Carrier. Such information shall be given
before a reservation is made and in any event at the earliest reasonable
opportunity and before the passenger arrives at the airport, in accordance with
Applicable Law. In addition, each Party shall use commercially reasonable
efforts to implement procedures to disclose the Operating Carrier and the
appropriate departure and arrival terminal at the earliest possible opportunity
and in particular at the point of sale, in email confirmations, and through each
Party’s website and self-service manage-reservation portals.



5.2
The Marketing Carrier shall identify the Codeshared Flights, in accordance with
Applicable Law, in Airline Guides, CRSs, GDSs, and other sources of airline
schedule information using the Marketing Carrier’s Code. Any costs incurred for
the publication of Marketing Flights or connections to and from such flights in
Airline Guides, CRSs, GDSs, and other sources of airline schedule information
shall be borne by the Marketing Carrier. Each Party shall include the Codeshared
Flights in its CRSs.



5.3
If the Marketing Carrier is not authorized to offer air transport services for a
particular local Codeshared Route, the Marketing Carrier shall file its standard
schedule data for the Codeshared Flights on such Codeshared Route using the
traffic restriction code “O” or “Y” (or any successor code), as appropriate, as
defined in the IATA Standard Schedules Information Manual, Appendix G, in order
to suppress the display of the Marketing Flights on such local Codeshared
Route(s) (i.e., the Marketing Flights on such route will be limited to
passengers connecting online to another flight marketed and/or operated by the
Marketing Carrier).



5.4
Unless otherwise agreed, all information and advertising materials produced with
the aim of promoting the Codeshared Flights shall clearly identify both Parties.
Any joint advertising and promotion of the Codeshared Flights shall be agreed
upon by the Parties in advance, and approved in final form in writing, and the
costs of such joint advertising and promotion shall be shared pursuant to prior
agreement at the time for that advertising or promotion. In the absence of prior
agreement, each Party will bear its own costs associated with such joint
advertising or promotion campaign.





5    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





5.5
Each Party may use its own flight number in referencing the Codeshared Flights
except that only the Operating Carrier’s flight number shall be used in actual
flight operations (e.g., air traffic control).



6.
TRAFFIC DOCUMENT ISSUANCE AND FINANCIAL SETTLEMENT



6.1
Upon the execution of a Special Prorate Agreement and the implementation of the
Procedures Manual, this Section 6 may be amended by mutual agreement of the
Parties.



6.2
Passenger traffic documents for use on the Codeshared Flights may be issued by
either Party, or by third parties with whom the Parties from time to time have
interline traffic agreements.



6.3
All Marketing Carrier Flight Coupons honored on Codeshared Flights shall be
uplifted by the Operating Carrier, which will be responsible for processing and
billing of such documents. The Operating Carrier shall bill uplifted coupons to
the Ticketing Carrier using routine applicable interline settlement processes
and procedures. Marketing Carrier Flight Coupons will be prorated and billed
according to the special prorate agreement between the Operating Carrier and the
Ticketing Carrier, or, in the absence of an applicable special prorate
agreement, in accordance with the IATA Prorate Manual-Passenger (“IATA PMP”), as
applicable.



6.4
[***]The Marketing Carrier shall be entitled to review and, if appropriate,
dispute, via correspondence, the Operating Carrier’s calculation of the
Codeshare Commission; provided, however, the Operating Carrier must receive
notice of such dispute within [***]from the relevant clearance month. Any
resulting payments will be processed through the Airlines Clearing House.



6.5
The Ticketing Carrier, if the Marketing Carrier or the Operating Carrier, shall
receive the Interline Service Charge and/or Ticket Handling Fee, as provided in
the Interline Traffic Agreement, if applicable. In the event the Ticketing
Carrier is a third party, the Ticketing Carrier will receive the Interline
Service Charge and/or Ticket Handling Fee as agreed between the Operating
Carrier and such third party.



6.6
Differences that may appear after the billing process has been completed shall
be resolved in accordance with the dispute procedures set forth in the ACH
Manual of Procedure.



6.7
In a sufficient amount of time before the Implementation Date, the Parties will
implement means to fully support the provision of ticket sales data for (i) all
such sales made at its own offices and (ii) the majority of such sales made on
its behalf by systems (GDSs and CRSs) supporting travel agent and Internet site
sales by each Party to the other Party using the “TCN Exchange” process
coordinated by ATPCO. The Marketing Carrier will be responsible, throughout the
term of this Agreement, for updating its Marketing Flight numbers with ATPCO.



7.
FACILITIES



7.1
The Parties acknowledge the importance of maintaining functional and accurate
signs or agreed-upon digital alternatives identifying the Operating Carrier and
the Marketing Carrier, as appropriate, to facilitate passenger convenience and
to avoid passenger confusion at



6    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





airports served by the Codeshared Flights. The Parties shall cooperate on the
need for and placement of such signs, subject to the approval of the relevant
airport authority or other lessors.


8.
TRAINING



8.1
Except as otherwise agreed, each Party shall provide or arrange, at its own cost
and expense, all initial and recurring training of its personnel to facilitate
the Codeshared Flights and operations at airports served by the Codeshared
Flights, including reservations and ticket offices, and other points of contact
between the Parties and the public. This training shall include passenger
service, reservations and sales activities, and in-flight service involving the
Codeshared Flights, all as more fully described in the Procedures Manual.



8.2
During the term of the Agreement, the Parties agree to share any general
training materials (excluding materials that incorporate trade secrets and legal
advice) developed to support the Codeshared Flights. All intellectual property
or similar rights to any materials exchanged shall remain with the Party that
originally developed such materials.



9.
SECURITY



9.1
The Parties shall use commercially reasonable means to cooperate, each at their
own expense unless otherwise agreed for a particular airport, in matters of
security procedures, requirements, and obligations at all airports served by the
Codeshared Flights where each Party operates.



9.2
The Operating Carrier reserves the right to apply the provisions of its own
security programs to the carriage of all passengers, baggage and cargo on board
the Codeshared Flights operated by that Operating Carrier, provided that such
security programs shall, at a minimum, comply with the standards set forth by
the relevant Competent Authorities and be reasonably acceptable to the Marketing
Carrier, with the understanding that safety and security are of the utmost
importance to both carriers. Such provisions may include any then-applicable
procedures used for the physical screening of passengers, baggage or cargo,
interviewing of passengers, and/or selective loading of baggage or cargo.



9.3
The checking of the travel documents of each Codeshared Passenger and the
handling of Codeshared Passengers who are Inadmissible Passengers (as such term
is defined in IATA Resolution 701, as modified, supplemented or amended from
time to time) shall be done in accordance with the procedures outlined in the
Procedures Manual.



10.
SAFETY AND MAINTENANCE



10.1
The Operating Carrier has operational control of the aircraft and final
authority and responsibility concerning the operation and safety of the aircraft
and its passengers, including Codeshared Passengers. The Operating Carrier shall
employ the same high standards of safety, security and loss prevention policies
on the Codeshared Flights as on its own flights. Emergency support shall, at a
minimum, be in accordance with the Mutual Emergency Assistance Agreement in
force between the Parties.





7    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





10.2
The Operating Carrier shall have sole responsibility for the maintenance of its
leased and owned aircraft, and for other equipment used in connection with the
Codeshared Flights. Maintenance of such aircraft and equipment must, at a
minimum, comply with the standards imposed by the relevant aeronautical
authorities.



10.3
The Marketing Carrier shall have the right, at its own cost, to review and
observe the Operating Carrier’s operations of Codeshared Flights, and/or to
conduct a reasonable safety and/or service review of the Operating Carrier’s
operations, manuals, and procedures reasonably related to the Codeshared Flights
(the “Marketing Carrier Reviews”), at such intervals as the Marketing Carrier
shall reasonably request. The Marketing Carrier Reviews shall be coordinated
with the Operating Carrier so as to avoid disruptions to the Operating Carrier’s
operations. Such reviews will be limited to areas that reasonably relate to the
Operating Carrier’s safety standards and service obligations under this
Agreement. NOTWITHSTANDING THE FOREGOING, THE MARKETING CARRIER DOES NOT
UNDERTAKE ANY RESPONSIBILITY OR ASSUME ANY LIABILITY FOR ANY ASPECT OF THE
OPERATING CARRIER’S OPERATIONS, NOR SHALL THE OPERATING CARRIER BE ENTITLED TO
ASSERT ANY RESPONSIBILITY OR ASSUMPTION OF LIABILITY ON THE PART OF THE
MARKETING CARRIER FOR THE OPERATING CARRIER’S OPERATIONS.



10.4
Each Party represents and warrants that it shall maintain its IOSA registered
operator status and successfully complete any follow-up audits as required by
the IOSA rules and regulations (as they are in force from time to time).



11.
FREE AND REDUCED RATE TRANSPORTATION



11.1
Unless otherwise provided by relevant agreements between the Operating Carrier
and other parties, including the Marketing Carrier, neither the Marketing
Carrier, nor the Operating Carrier, nor any third party, shall be entitled to
ticket industry non-revenue or discounted (i.e., agency discount, industry
discount, etc.) travel on the Marketing Flights, and the Operating Carrier shall
not honor any Marketing Carrier Flight Coupons for such industry non-revenue or
discounted travel, except at the Operating Carrier’s expense.



12.
OTHER MARKETING PROGRAMS



12.1
The Frequent Flyer Participating Carrier Agreements shall govern the
participation of each Party in the other Party’s frequent flyer program.



12.2
[***]



13.
TRADEMARKS AND CORPORATE IDENTIFICATION



13.1
Each of JetBlue and American acknowledges for all purposes that any and all
names, logos, insignia, trademarks, service marks, and trade names of the other,
whether registered or not (“Marks”), are renown worldwide and shall at all times
remain the exclusive property of the other Party, and may not be used without
the prior written consent of such Party, except as set forth herein. Each of
JetBlue and American further acknowledges that any goodwill or other rights that
arise as a result of the use by it of the other Party’s Marks, as permitted
under this Agreement, shall accrue solely to the benefit of the Party owning
such Marks,



8    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





whether registered or not. Should any right, title or interest in the Marks of a
Party become vested in the other Party, the latter Party hereby unconditionally
assigns any such right, title and interest in the Marks to the former Party
without royalties or compensation of any kind.


13.2
Subject to the terms and conditions set forth in this Section 13, each of
JetBlue and American hereby grants to the other a non-exclusive,
non-transferable, royalty-free license for the term of this Agreement to use
their respective service marks (“JetBlue Airways” for JetBlue and “American
Airlines” for American, each a “Licensed Trademark”) in connection with the
offering of availability on Codeshared Flights by each Marketing Carrier and the
marketing, advertising and promotion of the Codeshared Flights contemplated by
this Agreement and the Frequent Flyer Participating Carrier Agreement. Each
Party shall provide the other Party with samples of all materials that use the
Licensed Trademarks prior to their first public use or display, and will only
use such materials after receiving the licensing Party’s prior written approval
of the materials and intended use; provided, that listing Codeshared Flights on
a Party’s website will not require prior approval by the other Party. Each Party
may immediately suspend or terminate, in whole or in part, the other Party’s
license to use any of the licensing Party’s Licensed Trademarks if, in the
licensing Party’s sole discretion, the other Party’s use of the Licensed
Trademarks does not meet the licensing Party’s approval, or should the licensing
Party wish to modify, replace or update its service marks, upon commercially
reasonable notice.



13.3
Except as expressly provided herein, no right, property, license, permission or
interest of any kind in the use of any name, logo, logotype, insignia, service
mark, trademark, trade name, copyright, corporate goodwill or other proprietary
intellectual property owned by either Party or its respective Affiliates is
intended to be given to or acquired by the other Party, its agents, servants or
other employees by the execution or performance of this Agreement. Neither Party
hereto shall use any of the other Party’s or such Party’s respective Affiliates’
Marks, copyrights, or other proprietary intellectual property, including, but
not limited to, the names “American Airlines, Inc.,” “American Airlines,”
“American,” “American Eagle,” “AAdvantage,” “Envoy Air,” “Envoy,” “Piedmont
Airlines,” “Piedmont,” “PSA Airlines,” “PSA,” “JetBlue Airways Corporation,”
“JetBlue Airways,” “JetBlue,” “JetBlue Travel Products,” “JetBlue Vacations,”
“Mint,” or “TrueBlue” in any marketing, advertising or promotional collateral,
including credit card and telecom solicitations, except where each specific use
has been approved in advance by the other Party. When such approval is granted,
either Party shall comply with any and all conditions that the other Party may
impose to protect the use of any of that Party’s Marks, copyrights or other
proprietary intellectual property.



13.4
Without limiting the foregoing, each Party agrees to use the Licensed Trademarks
only in a manner approved in advance and in writing by the Party owning such
Licensed Trademarks. Each Licensed Trademark shall be marked with an ®, TM or SM
or other symbol, as appropriate, and reference a legend indicating that “JetBlue
Airways is a service mark of JetBlue Airways Corporation” or “American Airlines
is a service mark of American Airlines, Inc.”, as the case may be, or similar
words to that effect.



13.5
Each Party agrees that all advertising and promotional materials bearing the
Licensed Trademarks in relation to air transportation services contemplated by
this Agreement shall meet the quality and presentation standards as set forth by
the Party owning the relevant Licensed Trademark.



9    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







13.6
Each Party has sole discretion to determine the acceptability of both the
quality and presentation of advertising and promotional materials using its
Licensed Trademark.



13.7
Each Party is responsible for providing to its own authorized agents and airport
locations the agreed promotional materials bearing the Licensed Trademarks.



14.
REPRESENTATIONS AND WARRANTIES



14.1
Each of JetBlue and American hereby represents and warrants to the other as
follows:



(a)
It is a duly incorporated and validly existing corporation, in good standing
under the laws of its jurisdiction of incorporation; is an air carrier duly
authorized to act as such by the government of its country of incorporation; and
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery, and performance of
this Agreement by it have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by it, and, assuming
due authorization, execution, and delivery by the other Party hereto, this
Agreement constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited or modified by the effect of bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally, and the
application of general principles of equity and public policy.



(b)
The execution, delivery or performance by it of this Agreement, shall not: (i)
contravene, conflict with or cause a default under (A) any Applicable Law, rule
or regulation binding on it, or (B) any provision of its Charter, Certificate of
Incorporation, Bylaws or other documents of corporate governance; or (ii)
contravene, or cause a breach or violation of, any agreement or instrument to
which it is a Party or by which it is bound, except where such conflict,
contravention or breach would not have a material adverse effect on it and its
Affiliates, or on the operations of it or its Affiliates, taken as a whole, or
on its ability to perform this Agreement.



(c)
The execution, delivery and performance by it of this Agreement do not require
the consent or approval of, or the giving of notice to, the registration with,
the recording or filing of any documents with, or the taking of any other action
in respect of, any Competent Authority, any trustee or holder of any of its
indebtedness or obligations, any stockholder or any other Person or entity,
other than the Governmental Approvals (to be obtained by it, as indicated in
Annex E), except where failure to obtain or take such action would not have a
material adverse effect on it or a material adverse effect on the transactions
contemplated in this Agreement.



(d)
Each of the foregoing representations and warranties shall survive the execution
and delivery of this Agreement.



(e)
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTIES OR REPRESENTATIONS TO THE OTHER PARTY AND EACH PARTY HEREBY DISCLAIMS
ANY AND ALL



10    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE.


15.
GOVERNMENTAL APPROVALS



15.1
Unless otherwise agreed between the Parties, the Codeshared Flights shall not
commence until all required Governmental Approvals are received. Each Party
shall use all commercially reasonable efforts to obtain those Governmental
Approvals for which it has been allocated responsibility under Annex E, and any
other Governmental Approvals that may hereafter be identified. Unless otherwise
agreed, each Party shall bear its own costs and expenses for any foreign
Governmental Approvals required for the placement of the Marketing Code.



15.2
[***]



15.3
If the Parties obtain none of the Governmental Approvals required for the
Codeshared Routes listed in Annex B [***], or if all of such Governmental
Approvals are given with substantial unfavorable restrictions or conditions
(each Party to determine in its sole discretion the reasonableness of such
restrictions or conditions), the Parties shall negotiate in good faith to find
an equitable solution to enable the commencement of the Codeshared Route(s). If
a solution cannot be formulated [***], either Party may terminate this Agreement
[***] prior written notice to the other Party.



15.4
Each Party shall immediately provide the other Party with copies of any
correspondence or notices it receives from any Competent Authority with respect
to the Codeshared Routes, Codeshared Flights or this Agreement, including with
respect to the airworthiness of the aircraft used for the Codeshared Flights or
noncompliance by the Operating Carrier with operational, training or safety
rules and procedures.



16.
TERM AND TERMINATION



16.1
This Agreement shall become effective on the date first written above
(“Effective Date”) and shall remain in effect until it is terminated pursuant to
Section 15.3 (Governmental Approval), Section 16.2 (Termination Events), Section
16.3 (Suspension Right), Section 21.1 (Force Majeure) or Section 27.1
(Severability). Implementation of this Agreement shall be on the Implementation
Date, subject to the Parties’ execution of the Mutual Emergency Assistance
Agreement.



16.2
In addition to any other termination rights provided herein, this Agreement may
be terminated as follows, provided that such termination shall not be effective
prior to the effective date of termination of either Party’s participation in
the NEA Agreement:



(a)
at any time by mutual written consent of the Parties hereto;



(b)
by either Party at any time by providing at least [***]prior written notice to
the other Party, [***];



11    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







(c)
in the event of termination of the NEA Agreement, this Agreement shall terminate
with effect from the expiry of the relevant termination notice period under the
NEA Agreement or at such other time as the Parties may agree, unless this
Agreement is continued in effect after termination of the NEA Agreement in
accordance with the terms of that agreement;



(d)
by the non-breaching Party upon the breach of a material term, covenant,
representation or warranty of this Agreement (other than a breach of a payment
obligation under Section 6 of this Agreement or the failure to otherwise pay any
undisputed sums due pursuant to this Agreement), including a failure to comply
with any material obligations and procedures set forth in the Procedures Manual,
provided that the non-breaching Party provides the breaching Party prior written
notice describing the alleged breach with as much particularity as reasonably
practicable. Termination under this Section 16.2(d) shall not be effective if
the breaching Party corrects such breach within [***]following receipt of such
notice. If such breach cannot be corrected within [***]following receipt of such
notice, and the breaching Party so advises the non-breaching Party, the
non-breaching Party, in its sole discretion, may give the breaching Party an
additional period of time not to exceed [***]to correct the breach, provided
that the breaching Party has taken action reasonably contemplated to correct
such breach following receipt of the notice;



(e)
by the non-breaching Party upon the breach of a payment obligation under Section
6 of this Agreement or the failure to otherwise pay any undisputed sums due to
the non-breaching Party pursuant to this Agreement by the breaching Party, after
the non-breaching Party provides the breaching Party at least [***]prior written
notice describing, with as much particularity as practical, the alleged breach,
and the breaching Party does not, within [***]following receipt of such notice,
correct such breach; or



(f)
at any time by either Party upon written notice if the other Party (i) makes an
assignment for the benefit of creditors; (ii) suspends the payment of or admits
in writing its inability to pay, or generally fails to pay, its debts as they
become due; (iii) has suspended (as declared by a clearing house) its
transactions with banks and/or other financial institutions or proposes or
commences a moratorium upon or extension or composition of its debts; (iv) has
issued against it any writ, execution, process or abstract of judgment that may
have a material adverse effect on it and that is not dismissed, satisfied or
stayed within [***]; or (v) files a petition for bankruptcy, composition,
corporate reorganization, corporate liquidation, arrangement or special
liquidation proceedings; or (vi) ceases all or a substantial part of its
operations (other than due to Force Majeure as defined in Section 21.1).



16.3
Throughout the term of this Agreement, either Party has the right to suspend
performance of or terminate this Agreement immediately by giving written notice
to the other Party in the event that it has reason to suspect or believe or in
the event that:





12    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





(a)
the other Party has suffered a significant emergency or serious incident or
accident or received a serious threat that relates to any of that Party’s
flights or to a Codeshared Flight or Codeshared Route; or



(b)
the other Party has received from any relevant Competent Authority notice that
it has failed to comply with applicable safety or security requirements,
including, without limitation, maintaining its IOSA registered operator status;
or



(c)
the United States Department of Transportation (“DOT”), the United States
Department of Defense (“DOD”), the United States Department of Justice (“DOJ”),
or the United States Department of Homeland Security (“DHS”) has ordered in
writing or orally that the Marketing Carrier’s Code be removed from Codeshared
Flights or Codeshared Routes operated by the Operating Carrier for any reason
whatsoever.



If a Party suspends this Agreement pursuant to this Section 16.3, as soon as the
reason for the suspension no longer exists it shall notify the other Party and
this Agreement will recommence within thirty (30) days after the date of notice
under the same terms and conditions, or under amended terms and conditions as
may be mutually agreed in accordance with Section 31.1. A Party that suspends
this Agreement pursuant to this Section 16.3 may at any time during the
suspension terminate this Agreement by giving notice in writing to the other
Party. If this Agreement is suspended or terminated pursuant to this Section
16.3, Sections 16.4 through 16.5 shall apply.


16.4
Subject to Section 16.5, in the event of termination of this Agreement the
Marketing Carrier shall, in its sole discretion take all reasonable actions to
confirm and preserve reservations on the Operating Carrier for passengers
scheduled to be traveling on Marketing Carrier Tickets and, as applicable,
endorse or otherwise modify or reissue such tickets to permit use on the
Operating Carrier. The Operating Carrier shall accept passengers traveling on
such tickets as if such reservations had been booked through the Operating
Carrier using ordinary interline procedures but giving effect to the revenue
settlement methodology provided for in Section 6 of this Agreement.



16.5
In the event that this Agreement is terminated by the Operating Carrier pursuant
to Section 16.2(e) or 16.2(f), the Operating Carrier, in its sole discretion,
may decline any or all passengers scheduled to be traveling on Marketing Carrier
Tickets. The Marketing Carrier shall be solely responsible for transferring the
reservations of such passengers to other carriers or making other alternative
arrangements.



16.6
In addition to any provisions which by their express terms will survive
termination or expiration of this Agreement, the following Sections shall
survive the termination or expiration of this Agreement: Sections 1.1, 3.3, 6.2
through 6.6, 8.2, 13.1, 13.3, 16.4 through 16.6, 17, 19, 22, 23, 24, 25, 27, and
30 through 33. Expiration or termination of this Agreement does not affect any
rights of either Party which arose prior to the effective date of such
termination or expiration, or which otherwise relate to or which may arise at
any future time for any breach or non-observance of obligations occurring prior
to the effective date of termination or expiration.



17.
INDEMNIFICATION



13    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







17.1
Without prejudice to any other written agreement or arrangement of either Party
to indemnify the other Party, the Party that is the Operating Carrier (or whose
Authorized Affiliate or Authorized Wet Lessor is the Operating Carrier) shall
indemnify, defend, and hold harmless the Marketing Carrier and its Affiliates
and their respective directors, officers, employees and agents (each
individually, or all collectively a, “Marketing Carrier Indemnified Party”) from
and against any and all Damages arising out of, caused by, or occurring in
connection with (or alleged to arise out of, be caused by, or occurring in
connection with) any of the following:



(a)
the death of or injury to or delay of persons, or delay or loss of or damage to
property (including aircraft, equipment, baggage, mail or cargo) occurring while
such persons or property are under the control or in the custody of, or being
transported by, the Operating Carrier (including, for the avoidance of doubt,
Damages arising out of the death of or injury to Codeshared Passengers traveling
on Marketing Carrier Tickets irrespective of conditions or liability limits that
apply or may purport to apply);



(b)
the death of or injury to, or loss or damage to property of, third parties not
carried on board the aircraft operated by the Operating Carrier but occurring in
connection with such operations;



(c)
negligent acts or omissions of the Operating Carrier related to its obligations
under this Agreement, other than Damages to the extent addressed in
Section 17.1(a) or (b) or Section 17.2(a) or (b);



(d)
the Operating Carrier’s breach of any of its representations or warranties set
forth in Section 14 of this Agreement;



(e)
infringement of a third party’s intellectual property or similar rights by the
Operating Carrier’s logos, trademarks, service marks or trade names; or



(f)
Unauthorized use/access of a computer system or to any non-public private
information of Operating Carrier or its customers.



PROVIDED THAT, the Operating Carrier shall not be required to indemnify any
Marketing Carrier Indemnified Party for any liability arising from the Marketing
Carrier Indemnified Party’s gross negligence or willful misconduct. THE
OPERATING CARRIER UNDERSTANDS AND ACKNOWLEDGES THAT UNDER THE CIRCUMSTANCES
ADDRESSED BY SECTIONS 17.1(a) AND 17.1(b), IT WILL BE REQUIRED TO INDEMNIFY A
MARKETING CARRIER INDEMNIFIED PARTY AGAINST DAMAGES ARISING FROM SUCH MARKETING
CARRIER INDEMNIFIED PARTY’S OWN NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT).


17.2
Subject to the indemnities provided in Section 17.1(a), and without prejudice to
any other written agreement or arrangement of either Party to indemnify the
other Party, the Party that is the Marketing Carrier (or whose Affiliate is the
Marketing Carrier) shall indemnify, defend, and hold harmless the Operating
Carrier and its Affiliates and their respective directors,



14    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





officers, employees, and agents (each individually an, or collectively the,
“Operating Carrier Indemnified Party”) from and against any and all Damages
arising out of, caused by, or occurring in connection with (or alleged to arise
out of, be caused by, or occurring in connection with) any of the following:


(a)
the death of or injury to or delay of persons, or delay or loss of or damage to
property (including aircraft, equipment, baggage, mail or cargo) occurring while
such persons or property are under the control or in the custody of, or being
transported by, the Operating Carrier, but only to the extent caused by the
willful misconduct of the Marketing Carrier;



(b)
the death of or injury to, or loss or damage to property of, third parties not
carried on board the aircraft operated by the Operating Carrier but occurring in
connection with such operations, but only to the extent caused by the willful
misconduct of the Marketing Carrier;



(c)
negligent acts or omissions of the Marketing Carrier that are related to its
obligations under this Agreement, other than Damages to the extent addressed in
Section 17.1(a) or (b) or Section 17.2(a) or (b);



(d)
passenger claims based on the Marketing Carrier’s failure to properly issue,
deliver and complete transportation documentation in accordance with the
provisions of the standard IATA or other applicable ticketing procedures,
including, the failure to put a proper notice of the limits of liability under
the Warsaw Convention, as amended, or the Montreal Convention of 1999, as
amended, on such documentation (it being understood that in ticketing Codeshared
Passengers, the Marketing Carrier is entitled to apply the limits of liability
provided for in its own Conditions of Carriage); provided, however, that the
Marketing Carrier shall only be liable under this Section 17.2(d) for that
portion of any Damages that is in excess of the Damages against which the
Operating Carrier would have been required to indemnify the Marketing Carrier
under Section 17.1(a) if the Marketing Carrier had properly complied with all
IATA ticketing procedures;



(e)
the Marketing Carrier’s breach of its representations or warranties set forth in
Section 14 of this Agreement;



(f)
infringement of a third party’s intellectual property or similar rights by the
Marketing Carrier’s logos, trademarks, service marks or trade names; or



(g)
Unauthorized use/access of a computer system or to any non-public private
information of Marketing Carrier or its customers, except to the extent caused
by the gross negligence or willful misconduct of an Operating Carrier
Indemnified Party.



17.3
A Party (the “Indemnified Party”) that believes it is entitled to
indemnification from the other Party (the “Indemnifying Party”) pursuant to the
terms of this Agreement with respect to a claim for Damages (i.e., a third party
claim) shall provide the Indemnifying Party with written notice (an
“Indemnification Notice”) of such claim (provided, however, that the failure to
give such notice shall not relieve the Indemnifying Party of its obligations



15    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





hereunder except to the extent that such failure is materially prejudicial to
the Indemnifying Party), and the Indemnifying Party shall be obligated and
entitled, at its own cost and expense and by its own legal advisors, to control
the defense of or to settle any such third party claim. The Indemnifying Party
shall have the right to elect to settle any such claim for monetary Damages
only, subject to the consent of the Indemnified Party; provided, however, if the
Indemnified Party fails to give such consent to a settlement that has been
agreed upon by the Indemnifying Party and the claimant in question within twenty
(20) days of being requested to do so, the Indemnified Party shall assume the
defense of such claim or demand and regardless of the outcome of such matter,
the Indemnifying Party’s liability hereunder shall be limited to the amount of
any such proposed settlement. If the Indemnifying Party fails to take any action
against the third party claim that is the subject of an Indemnification Notice
within [***]of receiving such Indemnification Notice, or otherwise contests its
obligation to indemnify the Indemnified Party in connection therewith, the
Indemnified Party may, upon providing prior written notice to, but without the
further consent of, the Indemnifying Party settle or defend against such third
party claim for the account, and at the expense, of the Indemnifying Party.
Except as set forth in this Section 17.3, the Indemnified Party shall not enter
into any settlement or other compromise or consent to a judgment with respect to
a third party claim to which the Indemnifying Party has an indemnity obligation
without the prior written consent of the Indemnifying Party.


17.4
Each Indemnified Party shall have the right, but not the duty, to participate in
the defense of any claim with attorneys of its own choosing and at its own cost,
without relieving the Indemnifying Party of any obligations hereunder. In
addition, even if the Indemnifying Party assumes the defense of a claim, the
Indemnified Party shall have the right to assume control of the defense of any
claim from the Indemnifying Party at any time, and to elect to settle or defend
against such claim; provided, however, the Indemnifying Party shall have no
indemnification obligations with respect to such claim except for the costs and
expenses of the Indemnified Party (other than attorneys’ fees incurred in
participating in the defense of such claim) incurred prior to the assumption of
the defense of the claim by the Indemnified Party.



17.5
Each Party further agrees to indemnify, defend and hold harmless the other Party
from and against any and all Taxes (as defined in Annex A), or Assessments (as
defined in Section 19.5), as the case may be, levied upon or advanced by the
Indemnified Party, but that ultimately the Indemnifying Party would be
responsible for paying, which resulted from any transaction or activity
contemplated by this Agreement.



18.
INSURANCE



18.1
The Operating Carrier shall procure and maintain for the benefit of the
Marketing Carrier during the term of this Agreement with insurance carriers of
known financial responsibility, insurance of the type and in the amounts listed
below:



(a)
Third Party Legal Liability in respect of all operations, including but not
limited to aircraft (owned and non-owned) liability (including risks hijacking
and allied perils), passenger and crew baggage and personal effects, funeral and
repatriation expenses (including crew), all reasonable expenses arising out of
the Family Assistance Act (United States) and/or similar regulations applying
elsewhere in the world, cargo, mail, hangarkeepers, comprehensive general
liability, or its equivalent including



16    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





premises, products, completed operations, liquor law liability, and contractual
liability. This insurance must be primary without right of contribution from any
insurance carried by the Marketing Carrier to the extent of the indemnity
specified in Section 17.1, and shall (i) name the Marketing Carrier as
additional insureds to the extent of the protections afforded the Marketing
Carrier under the indemnity specified in Section 17.1, (ii) contain a
severability of interest clause and a breach of warranty clause in favor of the
Marketing Carrier, and (iii) specifically insure the Operating Carrier’s
indemnification obligations under this Agreement to the full extent of the
coverage provided by the Operating Carrier’s policy or policies.


(b)
The Operating Carrier shall maintain a combined single limit of liability of not
less than [***]per any one occurrence for each aircraft, including bodily
injury, death, personal injury, property damage, passenger (including Codeshared
Passengers and other revenue and non-revenue passengers) legal liability and war
and allied perils combined, over all coverages and in the aggregate as
applicable, but (i) personal injury limited to [***]per offense and in the
annual aggregate except with respect to passengers (including Codeshared
Passengers and other revenue and non-revenue passengers), and (ii) war and
allied perils may be subject to an annual aggregate limit.



(c)
Hull all risk insurance, including war risk, and such policy shall include a
waiver of subrogation in favor of the Marketing Carrier to the extent of the
indemnity specified in Section 17.1.



(d)
Worker’s compensation and employer’s liability insurance, or such other similar
or equivalent insurance carried outside of the United States, in accordance with
statutory limits.



(e)
Privacy liability and information security/cyber insurance in the amount of
[***]. Such policy shall be maintained for a minimum of [***]after the
expiration or earlier termination of this Agreement or shall arrange for a
[***]extended discovery (tail) provision if the policy is not renewed.

 
18.2
The Operating Carrier shall provide the Marketing Carrier with certificates of
insurance evidencing such coverage no less than [***]prior to the commencement
of the first Codeshared Flight, and thereafter within five [***]after the date
of any renewal of such coverage. The certificates must indicate that the above
coverage shall not be canceled or materially altered without [***]advance
written notice to the Marketing Carrier. The notice period in respect of war and
allied perils coverage shall be [***]or such lesser period as is or may be
available in accordance with the policy providing such coverage.



19.
TAXES



19.1
Subject to Section 19.4, each Party shall be responsible for any net or gross
income or franchise taxes (or taxes of a similar nature) on the revenues or
income or any measure thereof which is attributable to it in connection with the
sale of air transportation pursuant to this Agreement.





17    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





19.2
The Party that acts as the Ticketing Carrier in respect of any particular
transaction shall collect, except as otherwise prohibited by law, all Ticket
Taxes relating to tickets sold or travel documents issued by it with respect to
air transport pursuant to this Agreement. The Parties hereby agree as follows:



(a)
The Ticketing Carrier shall collect, report and remit to the taxation
authorities any non-interlineable Ticket Taxes levied in connection with sales
of the Codeshared Flights.



(b)
The Ticketing Carrier shall collect any interlineable Ticket Taxes levied in
connection with the sales of the Codeshared Flights. If the Ticketing Carrier is
American, JetBlue shall report for any interlineable Ticket Taxes levied in
connection with the sales of the Codeshared Flights to American and bill such
interlineable Ticket Taxes in accordance with the Interline Traffic Agreement.
If the Ticketing Carrier is JetBlue, American shall report for any interlineable
Ticket Taxes levied in connection with the sales of the Codeshared Flights to
JetBlue and bill such interlineable Ticket Taxes in accordance with the
Interline Traffic Agreement. If the Ticketing Carrier is a third party, the
Operating Carrier shall report any interlineable Ticket Taxes levied in
connection with the sales of the Codeshared Flights to the Ticketing Carrier and
bill such interlineable Ticket Taxes in accordance with the interline traffic
agreement, or as may be otherwise agreed, between the Operating Carrier and the
Ticketing Carrier. The Operating Carrier shall remit to taxation authorities all
such interlineable Ticket Taxes.



(c)
The Operating Carrier may bill the Ticketing Carrier for any Ticket Taxes due or
payable on or measured by passenger enplanement and payable or remittable by the
Operating Carrier or the Marketing Carrier in accordance with industry
guidelines outlined in the IATA Revenue Accounting Manual (“IATA-RAM”).



(d)
If the Ticketing Carrier is a third party, the Marketing Carrier shall use
commercially reasonable efforts to cause such third party to implement the
foregoing provisions.



19.3
Notwithstanding the provisions of Section 19.2, if the Ticketing Carrier is
prohibited by law from collecting certain Ticket Taxes in the country where
tickets are sold or where travel documents are issued, then the Ticketing
Carrier is relieved only from collecting such Ticket Taxes so prohibited by law
and (i) if the Marketing Carrier is the Ticketing Carrier it shall notify the
Operating Carrier, and (ii) if a third party is the Ticketing Carrier the
Marketing Carrier shall cause the Ticketing Carrier to notify the Operating
Carrier, within thirty (30) days of the enactment of such laws which Ticket
Taxes it is prohibited from collecting and render reasonable assistance to the
Operating Carrier so that procedures can be implemented to collect such Ticket
Taxes from the passenger.



19.4
Both Parties acknowledge that the tax laws of the countries in which they may
operate in connection with the Codeshared Flights may require withholding of
Taxes on certain of the payments that either of the Parties or their agents (the
“Payor”) may be required to pay to the other Party (the “Payee”), under this
Agreement. It is agreed that payments to the Payee shall be exclusive of such
withholding, provided, however, that the Payor shall inform the Payee in writing
with at least [***]advance notice of its intent to withhold the Taxes and the
legal basis for such withholding. The Payor shall inform the Payee:



18    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







(a)
within [***]of receipt by the Payor of any directives that may be given to the
Payor by such taxation authority; and



(b)
within [***]of payment by the Payor to the relevant taxation authority the
amounts withheld by Payor.

 
19.5
If either Party receives notice from any taxation authority with respect to any
assessment or potential assessment or imposition of any Tax (collectively, an
“Assessment”) relating to this Agreement, that the other Party may be
responsible for paying, directly or indirectly, the Party so notified shall
inform the other Party in writing within [***]of receipt of such notice
(provided, however, that the failure to give such notice shall not relieve the
receiving Party of its obligations hereunder except to the extent that such
failure is materially prejudicial to the other Party). If the Party receiving
such notice from a taxation authority is or will be required to pay any
Assessment for which the other Party is ultimately responsible, it shall be
entitled to be indemnified against such Assessment in accordance with Section
17.5. The Indemnifying Party shall have the option to defend or contest such
Assessment in accordance with the procedures set forth in Section 17.



20.
JOINT MANAGEMENT COMMITTEE



20.1
Coincident with the execution of this Agreement, American and JetBlue will
create a joint management committee (the “Committee”). [***]The Committee will
endeavor to meet annually (in person or by telephone) at a mutually agreed time
and location and will meet at such additional times as it determines appropriate
for the performance of its responsibilities or as reasonably requested by either
Party. Each meeting will be conducted in accordance with an agenda to be
determined as described below. Either Party may place an item on the agenda of
any meeting of the Committee.



20.2
The Committee will oversee the management of the transactions and relationships
contemplated in this Agreement, and, in that capacity, will review the planning
and implementation of the cooperative services of American and JetBlue, and
their respective airline Affiliates. [***]The Committee will consider ways to
improve the performance and efficiency of the cooperative services to reduce
costs and to increase the benefits afforded to American and JetBlue by the
relationship. [***]The Committee will resolve any differences between the
Parties on a fair and amicable basis. In performing its responsibilities, the
Committee will be mindful of, and will comply with, all laws and regulations
applicable to American and JetBlue, including, laws and regulations governing
competition between American and JetBlue.



20.3
For only so long as the NEA Agreement is in effect, this Section 20 will be
superseded by the terms regarding governance set forth in the NEA Agreement.



21.
FORCE MAJEURE



21.1
Except with respect to the performance of payment, confidentiality, and
indemnity obligations, which shall be unconditional under this Agreement,
neither Party shall be liable for delays in or failure to perform under this
Agreement to the extent that such delay or failure (an “Excusable Delay”) (a) is
caused by any act of God, war, act of terrorism,



19    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





sabotage, natural disaster, strike, lockout, labor dispute, work stoppage, fire,
serious accident, epidemic, pandemic or quarantine restriction, act of
government or any other cause, whether similar or dissimilar, beyond the control
of that Party; and (b) is not the result of that Party’s lack of reasonable
diligence. If an Excusable Delay continues for [***]or longer, the non-delayed
Party shall have the right, at its option, to terminate this Agreement by giving
the delayed Party at least [***]prior written notice.


22.
GOVERNING LAW AND DISPUTE RESOLUTION



22.1
This Agreement shall in all respects be governed by and construed in accordance
with the laws of the State of New York (without regard to its conflict of laws
principles) including all matters of construction, validity and performance.



22.2
All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the American Arbitration
Association (the “Rules”) by a panel of arbitrators appointed in accordance with
such Rules. The arbitration panel shall consist of three (3) arbitrators who are
knowledgeable about the legal, marketing, and other business aspects of the
airline industry, and fluent in the English language. The arbitration may be
conducted by only one (1) arbitrator if JetBlue and American agree in advance of
the arbitration on a mutually acceptable individual. The arbitration proceedings
shall take place in New York, New York, and shall be conducted in the English
language.



22.3
Each Party irrevocably submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any State
Court sitting in New York, for purposes of enforcing any arbitral award or for
other legal proceedings arising out of this Agreement or any transactions
contemplated in this Agreement. Each Party, to the fullest extent it may
effectively do so under substantive governing law applicable to this Agreement,
also irrevocably waives and agrees not to assert, by way of motion, as a defense
or otherwise, any claim that it is not subject to the jurisdiction of any such
court and any objection that it may have as to venue or inconvenient forum in
respect of claims or actions brought in such court.



22.4
American irrevocably designates, appoints, authorizes and empowers as its agent
for service of process the Secretary of State of the State of New York or C.T.
Corporation System at its offices presently located at 111 Eighth Avenue, New
York, NY 10011, to receive and acknowledge on behalf of American any process,
notices, or other documents that may be served in any suit, action, or
proceeding of the nature referred to in this Section 22 in any State or Federal
court sitting in New York. American has empowered the Secretary of State of the
State of New York or C.T. Corporation System as its agent for service of process
by the granting of power of attorney. JetBlue irrevocably designates, appoints,
authorizes and empowers as its agent for service of process the Secretary of
State of the State of New York, to receive and acknowledge on behalf of JetBlue
any process, notices, or other documents that may be served in any suit, action,
or proceeding of the nature referred to in this Section 22 in any State or
Federal court sitting in New York. JetBlue has empowered the Secretary of State
of the State of New York as its agent for service of process by the granting of
power of attorney. Such designation and appointment will continue unless and
until notice is given. Nothing in this Section 22 affects the right of any Party
to serve process in any manner permitted by law, or limits any right that any
Party may have to bring proceedings against



20    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





the other Party in the courts of any jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.


22.5
JetBlue and American each acknowledge that the transactions contemplated in this
Agreement involve commercial activity carried on in the United States of
America. To the extent that either Party or any of its property is or becomes
entitled at any time to any immunity on the grounds of sovereignty or otherwise,
including under the Foreign Sovereign Immunities Act of 1976 of the United
States of America, from any legal action, suit, arbitration proceeding or other
proceeding, from set‑off or counterclaim, from the jurisdiction of any court of
competent jurisdiction, from service of process, from attachment prior to
judgment or after judgment, from attachment in aid of execution or levy or
execution resulting from a decree or judgment, from judgment or from
jurisdiction, that Party for itself and its property does hereby irrevocably and
unconditionally waive all rights to, and agrees not to plead or claim any such
immunity with respect to its obligations, liabilities or any other matter
arising out of or in connection with this Agreement or its subject matter. The
foregoing waiver and agreement is not subject to withdrawal in any jurisdiction.



22.6
In addition to any other remedy available to a Party under this Agreement, in
the event of a dispute, the non-prevailing Party shall pay the prevailing
Party’s reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with any suit or proceeding arising from such
dispute.



22.7
For only so long as the NEA Agreement is in effect, this Section 22 will be
superseded by the terms regarding governing law and dispute resolution set forth
in the NEA Agreement.



23.
DATA PROTECTION, PRIVACY AND COVENANT TO COMPLY WITH ALL LAWS



23.1
The Parties agree to comply with the terms regarding data protection, privacy
and compliance with laws set forth in the NEA Agreement. At any time when this
Agreement is in effect but the NEA Agreement is not, the Parties agree to comply
with the terms regarding data protection, privacy and compliance with laws set
forth in the NEA Agreement as the Parties renegotiate this Agreement.



23.2
In performing its obligations under this Agreement, each Party shall, at its own
cost and expense, fully comply with, and have all licenses under, all applicable
federal, state, provincial and local laws, rules and regulations of the United
States and all third countries including rules and regulations promulgated by
the U.S. National Transportation Safety Board, U.S. Department of
Transportation, U.S. Federal Aviation Administration, the U.S. Department of
Defense, the U.S. Department of Homeland Security. Each Party further agrees to
participate in (i) the Advance Passenger Information System (“APIS”) program
whereby the Operating Carrier will, upon request, supply U.S. Customs and Border
Protection (“CBP”) with the required passenger manifest data from its flight(s)
inbound to and outbound from the United States at the time of departure; (ii)
the DHS Electronic System for Travel Authorization (“ESTA”), and (iii) the DHS
Secure Flight program.



23.3
If either Party has notice that a provision of this Agreement is contrary to any
Applicable Laws or governmental regulations, that Party shall immediately notify
the other Party in writing, such notice to include a description of the
perceived violation of regulation and



21    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





supporting written materials that facilitate the other Party’s investigation of
such perceived violation.


24.
PUBLICITY



24.1
Except as required by Applicable Law, neither Party may issue any written press
release concerning this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed.



25.
CONFIDENTIALITY



25.1
Except as necessary to obtain any Government Approvals or as otherwise provided
below, each Party shall, and shall ensure that its directors, officers,
employees, Affiliates, and professional advisors (collectively, the
“Representatives”), at all times, maintain strict confidence and secrecy in
respect of all Confidential Information of the other Party (including its
Affiliates) received directly or indirectly as a result of this Agreement. If a
Party (the “Disclosing Party”) is requested to disclose any Confidential
Information of the other Party (the “Affected Party”) under the terms of a
subpoena or order issued by a court or an order or request issued by a
governmental authority (each a “Request”), it shall (a) notify the Affected
Party immediately of the existence, terms, and circumstances surrounding such
Request, (b) consult with the Affected Party on the advisability of taking
legally available steps to resist or narrow such Request and provide the
Affected Party, reasonable time and assistance, as applicable under the terms of
and circumstances surrounding such Request, to take appropriate action to resist
or narrow such Request, and (c) furnish only such portion of the Confidential
Information as it is required to disclose, as reasonably determined by the
Disclosing Party’s legal counsel, to comply with such Request and use
commercially reasonable efforts to obtain an order or other reliable assurance
that confidential treatment shall be accorded to the disclosed Confidential
Information. Each Party agrees to transmit Confidential Information only to such
of its Representatives as required for the purpose of implementing and
administering this Agreement, and shall inform such Representatives of the
confidential nature of the Confidential Information and instruct such
Representatives to treat such Confidential Information in a manner consistent
with this Section 25.1.



25.2
Within [***] after the termination of this Agreement, each Party shall, either
deliver to the other Party or destroy all copies of the other Party’s
Confidential Information in its possession or the possession of any of its
Representatives (including, any reports, memoranda or other materials prepared
by such Party or at its direction) and purge all copies encoded or stored on
magnetic or other electronic media or processors, unless and only to the extent
that the Confidential Information is necessary for the continued administration
and operation of such Party’s programs or is reasonably necessary in connection
with the resolution of any dispute between the Parties.



25.3
Each Party acknowledges and agrees that in the event of any breach of this
Section 25, the Affected Party shall be irreparably and immediately harmed and
could not be made whole by monetary Damages. Accordingly, it is agreed that, in
addition to any other remedy at law or in equity, the Affected Party shall be
entitled to an injunction or injunctions (without the posting of any bond and
without proof of actual Damages) to prevent breaches or threatened breaches of
this Section 25 and/or to compel specific performance of this Section 25.



22    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







25.4
The confidentiality obligations of the Parties under this Section 25 shall
survive the Termination Date or expiration of this Agreement for a period of
[***].



25.5
For only so long as the NEA Agreement is in effect, Section 25 will be
superseded by the terms regarding confidentiality set forth in the NEA Agreement



26.
ASSIGNMENT



26.1
Neither Party may assign or otherwise convey any of its rights under this
Agreement, or delegate or subcontract any of its duties hereunder, without the
prior written consent of the other Party; provided, however, that each of
American and JetBlue may assign, subcontract or delegate any of its rights,
duties or obligations under this Agreement to any of its Affiliates provided
that such assignment and/or delegation shall not relieve American or JetBlue of
any of its obligations under this Agreement.



27.
SEVERABILITY



27.1
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable under the law of any jurisdiction, such provision shall be severed
from this Agreement in the jurisdiction in question and shall not affect the
legality, validity or enforceability of the remaining provisions of this
Agreement nor the legality, validity or the enforceability of such provision
under the law of any other jurisdiction; unless, in the reasonable opinion of
either Party, any such severance affects the commercial basis of this Agreement,
in which case the Party shall so inform the other Party and the Parties shall
negotiate in good faith to agree upon modification of this Agreement so as to
maintain the balance of the commercial interests of the Parties. If, however,
such negotiations are not successfully concluded within [***]from the date a
Party has informed the other that the commercial basis has been affected, either
Party may terminate this Agreement by giving at least [***]prior written notice
to the other Party.



28.
EXCLUSIVITY



28.1
This Agreement is non-exclusive and does not preclude either Party from entering
into or maintaining marketing relationships, including codesharing, with other
airlines. During the term of this Agreement, JetBlue shall not, and shall cause
its Affiliates not to:



(a)
[***]or



(b)
[***]



28.2
The foregoing Section 28.1 shall not apply to any established codeshared
arrangements in force as of the Effective Date between JetBlue and third
parties, and any future renewals or modifications of such commitments.



29.
FURTHER ASSURANCES



29.1
Each Party shall perform such further acts and execute and deliver such further
instruments and documents at such Party’s cost and expense as may be required by
Applicable Law,



23    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





rules or regulations or as may be reasonably requested by the other to carry out
and effectuate the purposes of this Agreement.


30.
AFFILIATES



30.1
If and to the extent the transactions or activities contemplated by this
Agreement require the cooperation or participation of an Affiliate or an
Authorized Wet Lessor that is not a party hereto, then its Parent Carrier shall
cause such Affiliate or Authorized Wet Lessor to cooperate or participate in
such transaction or activity. Without limiting the generality of the foregoing,
if such Affiliate or Authorized Wet Lessor operates as an Operating Carrier in
connection with this Agreement and is not a party to a separate codesharing
agreement or addendum hereto with respect to such operations, its Parent Carrier
shall cause it to comply with all obligations imposed on an Operating Carrier
hereunder as if such Affiliate or Authorized Wet Lessor were a party hereto. The
Parent Carrier shall be jointly and severally obligated and liable with such
Affiliate or Authorized Wet Lessor for all such obligations, including, the
indemnity and insurance requirements of this Agreement. In addition, the Parent
Carrier shall cause such Affiliate or Authorized Wet Lessor to perform such acts
and execute and deliver such further instruments and documents as may reasonably
be required by the other Party to provide for such cooperation and
participation, including, execution of an addendum providing for such Affiliate
or Authorized Wet Lessor to become a party to this Agreement.



31.
MISCELLANEOUS



31.1
Except where otherwise wholly superseded by a prevailing agreement, this
Agreement contains the entire agreement between the Parties relating to its
subject matter, and supersedes any prior understandings or agreements between
the Parties regarding the same subject matter. This Agreement may not be amended
or modified except in writing signed by a duly authorized Representative of each
Party.



31.2
The relationship of the Parties hereunder shall be that of independent
contractors. Neither Party is intended to have, and neither of them shall
represent to any other Person that it has, any power, right or authority to bind
the other, or to assume, or create, any obligation or responsibility, express or
implied, on behalf of the other, except as expressly required by this Agreement
or as otherwise permitted in writing. Nothing in this Agreement shall be
construed to create between the Parties and/or the Parties’ Representatives any
partnership, joint venture, employment relationship, franchise or agency (except
that the Operating Carrier shall have supervisory control over all passengers
during any Codeshared Flight, including any employees, agents or contractors of
the Marketing Carrier who are on board any such Codeshared Flight).



31.3
In the event that there occurs a substantial change in market conditions in
general or in the condition of either Party, which change is not substantially
the result of an act or omission of the Party requesting a change or amendment
to this Agreement, and which change has a material adverse effect on either
Party to this Agreement, including but not limited to those scenarios
contemplated in Section 16.3(a)-(c), then American or JetBlue may propose a
review of or amendment to this Agreement to limit or expand any of the terms, to
extend the relationship to additional activities or city‑pair destinations or
otherwise to modify in



24    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





any way the transactions or relationships contemplated in this Agreement.
However, neither American nor JetBlue will have any obligation, for any reason,
to effect such an amendment.


31.4
All rights, remedies and obligations of the Parties hereto shall accrue and
apply solely to the Parties hereto and their permitted successors and assigns;
there is no intent to benefit any third parties, including the creditors of
either Party.



31.5
This Agreement may be executed and delivered by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which taken together shall constitute one and the same instrument.



31.6
No failure to exercise and no delay in exercising, on the part of any Party, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof of the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. The failure of any
Party to insist upon a strict performance of any of the terms or provisions of
this Agreement, or to exercise any option, right or remedy herein contained,
shall not be construed as a waiver or as a relinquishment for the future of such
term, provision, option, right or remedy, but the same shall continue and remain
in full force and effect. No waiver by any Party of any term or provision of
this Agreement shall be deemed to have been made unless expressed in writing and
signed by such Party.



31.7
This Agreement is the product of negotiations between JetBlue and American, and
shall be construed as if jointly prepared and drafted by them, and no provision
hereof shall be construed for or against any Party by reason of ambiguity in
language, rules of construction against the drafting Party, or similar doctrine.
The headings to the clauses, sub-clause and parts of this Agreement are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. The terms “this
Agreement,” “hereof,” “hereunder” and any similar expressions refer to this
Agreement and not to any particular Section or other portion hereof. As used in
this Agreement, the words “include” and “including,” and variations thereof,
will be deemed to be followed by the words “without limitation” and “discretion”
means sole discretion.



31.8
Although translations of this Agreement may be made into any other language for
the convenience of the Parties, the English version will govern for all purposes
of the interpretation and performance of this Agreement.



32.
CONSEQUENTIAL DAMAGES



32.1
EXCEPT FOR (A) BREACHES OF ANY CONFIDENTIALITY, PRIVACY, DATA SECURITY
OBLIGATIONS, AND (B) DAMAGES RESULTING FROM BREACH OF SECTION 28.1, NEITHER
PARTY SHALL BE LIABLE FOR ANY EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL
DAMAGES, INCLUDING LOST REVENUES, LOST PROFITS OR LOST PROSPECTIVE ECONOMIC
ADVANTAGE, ARISING FROM ANY PERFORMANCE OR FAILURE TO PERFORM UNDER THIS
AGREEMENT, EVEN IF SUCH PARTY KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY
THEREOF, AND EACH PARTY HEREBY RELEASES AND WAIVES



25    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





ANY CLAIMS AGAINST THE OTHER PARTY REGARDING SUCH DAMAGES PROVIDED, HOWEVER,
THAT IN THE EVENT ANY OF THE EXCLUSIONS IN SUBCLAUSES (A) OR (B) APPLY, NONE OF
THE LIMITATIONS IN THIS SECTION SHALL APPLY, AND THE NON-BREACHING PARTY SHALL
BE FREE TO PURSUE ANY AND ALL REMEDIES AND DAMAGES PERMITTED AT EQUITY AND IN
LAW, PROVIDED FURTHER THAT IN ALL CASES, LOST PROFITS DAMAGES MUST BE (I)
CONSISTENT WITH AND PROVEN UNDER NEW YORK LAW, AND (II) LIMITED BY THE TERM OF
THE AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THE FOREGOING
SENTENCE SHALL NOT LIMIT A PARTY’S OBLIGATION TO INDEMNIFY THE OTHER IN
ACCORDANCE WITH SECTION 17 FOR DAMAGES ARISING OUT OF OR RELATING TO A CLAIM,
SUIT OR CAUSE OF ACTION BY A THIRD PARTY.


33.
NOTICES



33.1
Unless otherwise expressly required in this Agreement or the Procedures Manual,
all notices, reports, invoices and other communications required or permitted to
be given to or made upon a Party to this Agreement shall be in writing, shall be
addressed as provided below and shall be considered as properly given and
received: (i) when delivered, if delivered in person (and a signed
acknowledgment of receipt is obtained); (ii) by electronic transmission upon
receipt of a confirmation from the recipient via electronic transmission; (iii)
three (3) Business Days after dispatch, if dispatched by a recognized express
delivery service that provides signed acknowledgments of receipt; or (iv) seven
(7) Business Days after deposit in the applicable postal service delivery
system. For the purposes of notice, the addresses of the Parties shall be as set
forth below; provided, however, that either Party shall have the right to change
its address for notice to any other location by giving at least three (3)
Business Days prior written notice to the other Party in the manner set forth
above.



If to American Airlines, Inc.:
1 Skyview Drive, MD 8D202
Fort Worth, Texas 76155
Attention: Managing Director – Strategic Alliances
Responsible for JetBlue Codeshare
Email: anmol.bhargava@aa.com


with a copy to:
1 Skyview Drive, MD 8B503
Fort Worth, Texas 76155
Attention:    Deputy General Counsel
Email: legal.notices@aa.com


If to JetBlue Airways Corporation:
27-01 Queens Plaza North
Long Island City, New York 11101
Attention: JetBlue Airline Partnerships & Alliances
Email: B6AirlinePartnerships@jetblue.com
    
with a copy to:




26    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





27-01 Queens Plaza North
Long Island City, New York 11101
Attention: General Counsel
Email: Brandon.Nelson@jetblue.com
    


[remainder of page left intentionally blank]


27    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers, as of the Effective
Date.


JETBLUE AIRWAYS CORPORATION    AMERICAN AIRLINES, INC.






By:    /s/ Scott Laurence    By:    /s/ Vasu Raja


Name:    Scott Laurence     Name:    Vasu Raja


Title:    Head of Revenue and Planning    Title:    Chief Revenue Officer     




Attachments:
Annex A – Definitions
Annex B – Codeshared Routes
Annex C – Minimum Standards of Ground and In-Flight Services
Annex D – Financial Settlement
Annex E – Governmental Approvals






28    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------






ANNEX A


DEFINITIONS


“A4A” means Airlines for America.
“Affected Party” has the meaning assigned to such term in Section 25.1.
“Affiliate” or “Affiliated” means, with respect to any Person or entity, any
other Person or entity directly or indirectly controlling, controlled by, or
under common control with, such Person or entity. For purposes of this
definition, “control” (including “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person or entity, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning assigned in the preamble to this Agreement.
“Airlines Clearing House” or “ACH” means the Airlines Clearing House Inc.
“Airline Guides” means the printed and electronic data versions of the “Official
Airline Guide” and the “ABC World Airlines Guide,” and their respective
successors.
“American” has the meaning assigned in the preamble to this Agreement.
“APIS” has the meaning assigned to such term in Section 23.2.
“AIRIMP” has the meaning assigned to such term in Section 2.8(b).
“Applicable Law” means all applicable laws of any jurisdiction including
securities laws, tax laws, tariff and trade laws, ordinances, judgments,
decrees, injunctions, writs, and orders or like actions of any Competent
Authority and the rules, regulations, orders or like actions of any Competent
Authority and the interpretations, licenses, and permits of any Competent
Authority.
“Assessment” has the meaning assigned to such term in Section 19.5.
“ATPCO” means the Airline Tariff Publishing Company.
“Authorized Affiliate” means (a) with respect to American, (i) Envoy Air Inc.,
Piedmont Airlines, Inc., and PSA Airlines, Inc., to the extent each of them
operates flights with American´s Code under the “American Eagle” brand and (ii)
any other carrier to the extent it operates flights with American´s Code under
the name “American Eagle”; and (b) with respect to JetBlue, as of the Effective
Date, there are no Authorized Affiliates of JetBlue, however, should JetBlue add
Authorized Affiliates in the future, American will be informed in advance and
this definition will be amended to include such Authorized Affiliates.
“Authorized Wet Lessor” has the meaning assigned to such term in Section 2.9.
“Authorized Wet Lessor Reviews” shall have the meaning assigned to such term in
Section 2.9.
“Business Day” means any day other than a Saturday, Sunday or other day in which
banking institutions in New York, New York USA are required by law, regulation
or executive order to be closed.


A1    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





“Carrier Code Box” means (i) for paper tickets, the field containing the two
character airline designator code as defined in IATA Resolution 727, or (ii) for
electronic (or e-) tickets the three alphanumeric characters contained in the
“Sold Airline Designator (Marketing Carrier)” field as defined in IATA
Resolution 722f.
“CBP” has the meaning assigned to such term in Section 23.2.
“Code” means the two (2) character identifier assigned to a carrier by IATA for
the purpose of exchanging interline carrier messages in accordance with AIRIMP
procedures.
“Codeshare Commission” has the meaning assigned to such term in Section 6.3.
“Codeshared Flight” means a flight on which both Parties have placed their
respective Codes, as defined in Section 2.1.
“Codeshared Passenger” means a passenger traveling on a Marketing Carrier Flight
Coupon.
“Codeshared Routes” or “Routes” means the city-pair markets set out in Annex B
as amended from time to time in accordance with Section 2.1.
“Committee” has the meaning assigned to such term in Section 20.1.
“Competent Authorities” means any supranational, national, federal, state,
county, local, regulatory or municipal government body, bureau, commission,
board, board of arbitration, instrumentality, authority, agency, court,
department, inspectorate, minister, ministry, official or public or statutory
person (whether autonomous or not) having jurisdiction over this Agreement or
either Party.
“Conditions of Carriage” means those conditions of contract tariffs and rules of
carriage of a Party that govern the transport of passengers traveling on tickets
showing such Party’s Code in the Carrier Code Box of the flight coupon.
“Confidential Information” means (a) all confidential or proprietary information
of a Party, including, trade secrets, information concerning past, present and
future research, development, business activities and affairs, finances,
properties, methods of operation, processes and systems, customer lists,
customer information (such as passenger name record or “PNR” data) and computer
procedures and access codes; (b) the terms and conditions of this Agreement and
any reports, invoices or other communications between the Parties given in
connection with the negotiation or performance of this Agreement; and (c)
excludes (i) information already in a Party’s possession prior to its disclosure
by the other Party; (ii) information obtained from a third Person or entity that
is not prohibited from transmitting such information to the receiving Party as a
result of a contractual, legal or fiduciary obligation to the Party whose
information is being disclosed; (iii) information that is or becomes generally
available to the public, other than as a result of disclosure by a Party in
violation of this Agreement; or (iv) information that has been or is
independently acquired or developed by a Party, or its Affiliate, without
violating any of its obligations under this Agreement.
“CRS” means the internal computerized airline passenger reservations system used
by an airline that contains information about flight schedules, fares, passenger
tariff rules and seat availability of that airline and other carriers, and
provides the ability to make reservations and issue tickets or air waybills.
“Damages” means all third party claims, suits, causes of action, penalties,
liabilities, judgments, demands, recoveries, awards, settlements, penalties,
fines, losses and expenses of any nature or kind whatsoever (including, internal
expenses of the Indemnified Party, such as employee salaries and the costs of
cooperating


A2    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





in the investigation, preparation or defense of claims) under the laws of any
jurisdiction (whether arising in tort, contract, under the Warsaw Convention, as
amended, or the Montreal Convention of 1999, as amended, and related instruments
or otherwise), including reasonable costs and expenses of investigating,
preparing or defending any claim, suit, action or proceeding (including post
judgment and appellate proceedings or proceedings that are incidental to the
successful establishment of a right of indemnification), such as reasonable
attorneys’ fees and fees for expert witnesses, consultants and litigation
support services.
“DHS” has the meaning assigned to such term in Section 16.3(c).
“Disclosing Party” has the meaning assigned to such term in Section 25.1.
“DOD” has the meaning assigned to such term in Section 16.3(c).
“DOJ” has the meaning assigned to such term in Section 16.3(c).
“DOT” has the meaning assigned to such term in Section 16.3(c).
“Effective Date” has the meaning assigned to such term in Section 16.1.
“ESTA” has the meaning assigned to such term in Section 23.2.
“Excusable Delay” has the meaning assigned to such term in Section 21.1.
“Frequent Flyer Participating Carrier Agreements” means the agreements, from
time to time, between the Parties relating to the participation of one Party in
the other Party’s frequent flyer program.
“Governmental Approvals” means any authorizations, licenses, certificates,
exemptions, designations, or other approvals of Competent Authorities that are
reasonably required (in the opinion of either Party) for the operation of the
Codeshared Flights.
“GDS” means a reservation distribution system (commonly referred to as a
computerized reservation system), offered to subscribing travel agents and other
non-airline entities that collects, stores, processes, displays and distributes
information through computer terminals concerning, among other, air and other
travel related products and services offered by multiple travel suppliers
(including information about schedules, fares, rules or availability of multiple
air carriers), and which provides subscribers with the ability to make
reservations or otherwise confirm the use of, or make inquiries or obtain
information in relation to travel services, and to issue tickets and air
waybills.
“IATA” means the International Air Transport Association.
“IATA PMP” has the meaning assigned to such term in Section 6.2(a).
“IATA-RAM” has the meaning assigned to such term in Section 19.2(c).
“Implementation Date” means the date of the first codeshare service operated
under this Agreement.
“Inadmissible Passengers” has the meaning defined in IATA Resolution 701, as
modified, supplemented or amended from time to time.
“Indemnification Notice” has the meaning assigned to such term in Section 17.3.


A3    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





“Indemnified Party” has the meaning assigned to such term in Section 17.3.
“Indemnifying Party” has the meaning assigned to such term in Section 17.3.
“Interactive Availability”, also known as “Seamless Availability” or “Cascading
Availability”, means the transmission of POS data access to partner’s
availability via EDIFACT messaging, allowing the Marketing Carrier to query in
real time inventory from the Operating Carrier.
“Interactive Sell” also known as “Seamless Sell” or “Cascading Sell”, means the
transmission of POS data access to partner’s real-time, last seat availability
via EDIFACT messaging, allowing the Marketing Carrier to decrease inventory from
the Operating Carrier at time of sell, protecting against codeshare oversales.
“Interline Service Charge” means the payment by the carrier lifting the ticket
to the Ticketing Carrier, according to the industry program for compensation for
the Ticketing Carrier’s commission sales costs currently set forth in IATA
Passenger Services Conference Resolutions 780b and 780d or as agreed between the
respective carriers.
“Interline Traffic Agreement” or “ITA” means that certain Interline Traffic
Agreement entered into by the Parties, dated April 3, 2020, as may be amended,
supplemented or modified from time to time.
“IOSA” has the meaning assigned to such term in Section 2.9.
“JetBlue” has the meaning assigned in the preamble to this Agreement.
“Licensed Trademark” has the meaning assigned to such term in Section 13.2.
“Lounge Access Agreement” means the agreement, if any, between the Parties
relating to the access to lounges operated by one of the Parties by the other
Party’s Codeshared Passengers traveling on a Codeshared Flight.
“Major U.S. Carrier” means an airline carrier with a 12% or greater U.S.
domestic seat market share.
“Marketing Carrier” means the air carrier whose Code is shown in the Carrier
Code Box of a flight coupon for a Codeshared Flight but which is not the
Operating Carrier.
“Marketing Carrier Flight Coupon” means a flight coupon (electronic or paper) of
a ticket issued by the Marketing Carrier, Operating Carrier or a third party for
travel on a Codeshared Flight showing the Marketing Carrier’s Code (i) in the
carrier code box in the case of a paper ticket, and (ii) in the transporting
carrier field in the case of an electronic ticket.
“Marketing Carrier Indemnified Party” has the meaning assigned to such term in
Section 17.1.
“Marketing Carrier Reviews” has the meaning assigned to such term in Section
10.3.
“Marketing Carrier Ticket” means a ticket issued by the Marketing Carrier,
Operating Carrier or a third party that contains at least one Marketing Carrier
Flight Coupon.
“Marketing Flight(s)” means a Codeshared Flight when displayed, sold, or
referred to as a flight of the Marketing Carrier rather than a flight of the
Operating Carrier, such as when using the Marketing Carrier’s name, designator
Code and/or flight number.


A4    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





“Marks” has the meaning assigned to such term in Section 13.1.
“Mutual Emergency Assistance Agreement” means the agreement between the Parties
relating to provision of assistance by one Party to the other Party in the event
of aircraft emergency.
“Northeast Alliance Agreement” or the “NEA Agreement” means the Northeast
Alliance Agreement, dated July [ ˜ ], 2020, entered into between American and
JetBlue.
“Operating Carrier” means the air carrier having operational control of an
aircraft used for a given Codeshared Flight.
“Operating Carrier Indemnified Party” has the meaning assigned to such term in
Section 17.2.
“Parent Carrier” means American or JetBlue, when referenced in relation to
another carrier that is not a party to this Agreement and to which American or
JetBlue, as applicable, is Affiliated or from whom it wet leases aircraft, as
applicable.
“Party” or “Parties” means either or both of American and JetBlue, as the
context requires.
“Payee” has the meaning assigned to such term in Section 19.4.
“Payor” has the meaning assigned to such term in Section 19.4.
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or (except
for the definition of “Affiliate” herein) government or any agency, authority or
political subdivision of a government.
“Procedures Manual” means a detailed procedures manual prepared by the Parties
for implementing the transactions contemplated by this Agreement.
“Representatives” has the meaning assigned to such term in Section 25.1.
“Request” has the meaning assigned to such term in Section 25.1.
“Rules” has the meaning assigned to such term in Section 22.2.
“Special Prorate Agreement” means any bilateral agreement, from time to time,
between the Parties or between the Operating Carrier and the Ticketing Carrier,
as applicable, relating to the proration of interline revenue.
“Taxes” means all taxes, assessments, fees, levies, imposts, duties, stamp
taxes, documentary taxes or other charges of a similar nature, including, income
taxes, value-added taxes, sales taxes, excise taxes, transactional taxes,
exchange control taxes and/or fees, and interest and penalties related to the
foregoing, but excluding Ticket Taxes, that may be imposed by any Competent
Authority.
“TCN” means Transaction Control Number, which represents an electronic
collection of all the sales information contained on the auditor's coupon of a
ticket.
“Termination Date” means 23:59 Coordinated Universal Standard Time on the date
provided in the notice of termination given in accordance with Section 16.1.


A5    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





“Ticketing Carrier” means a carrier whose traffic documents are used to issue a
ticket.
“Ticket Handling Fee” means the payment by the carrier lifting the ticket to the
Ticketing Carrier for expenses incurred as a result of issuing the ticket. Such
payment is a percentage, agreed upon bilaterally by the Parties, of the prorated
value billed by the carrier that lifted the ticket.
“Ticket Taxes” means any transactional taxes or passenger facility charges,
including, sales taxes, use taxes, stamp taxes, excise taxes, value added taxes,
gross receipts taxes, departure taxes, surcharges and travel taxes, and all
related charges, fees, licenses or assessments (and any interest or penalty
thereon) imposed on passengers (or which air carriers or their agents are
required to collect from passengers) by any authority in any country, or
political subdivision thereof or public authority operating therein (including
any national, federal, state, provincial, territorial, local, municipal, port or
airport authority) or which are levied upon passengers by operation of
Applicable Law or industry standard. Ticket Taxes together with the taxes
referred to in Section 19.1 are collectively referred to as “Taxes”.
“$” or “Dollars” means lawful currency of the United States of America.
“U.S.” or “United States” means the fifty states of the United States of
America, the District of Columbia and the Commonwealth of Puerto Rico.
“Wetleased Codeshared Flights” shall have the meaning assigned to such term in
Section 2.9.


A6    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------






ANNEX B


CODESHARED ROUTES


The Parties shall mutually designate certain flights serving the Codeshared
Routes shown below on which the Parties shall place their respective Codes. The
implementation date for each Codeshared Route shall occur on a date to be
mutually agreed between the Parties, subject to obtaining all Governmental
Approvals. In the event that all Governmental Approvals have not been obtained
by such mutually agreed date for some particular Codeshared Route(s), then the
implementation date for each such Codeshared Route shall occur at a later date
as mutually agreed by the Parties.


The Parties intend to codeshare on their respective routes to and from the NEA
Airports, with the specific routes to be identified by the Parties prior to the
Implementation Date.






B1    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------






ANNEX C


MINIMUM STANDARDS OF GROUND AND IN-FLIGHT SERVICES


Each Party agrees that its ground and in-flight services should meet customer
expectations, on an ongoing basis. In order to meet these objectives, JetBlue
and American may from time to time be required to implement service upgrades as
mutually agreed upon by the Parties.


Operating standards and general passenger procedures and policies for the
Codeshared Flights are detailed in the Procedures Manual.


In order to ensure a consistently high standard of passenger service, the
Parties shall establish a joint quality monitoring group (consisting of
personnel from relevant departments), which shall meet or hold calls as
necessary to review, refine and improve passenger service procedures during the
term of this Agreement, but no less frequently than twice a year.


The Parties agree to monitor in-flight consumer research on customer priorities
and satisfaction. As each Party may deem appropriate, ongoing research shall be
conducted during the term of this Agreement to monitor customer satisfaction.


The Parties agree to review passenger and baggage mishandling complaints and
further, the Parties agree to take the appropriate corrective actions.


If a Party fails to meet any of the above standards or incurs excess aircraft
incidents affecting the Codeshared Flights, the other Party, in its sole
discretion, after providing the failing Party with a reasonable opportunity to
cure such failure (which shall not exceed ninety (90) days), will be entitled to
withdraw its Code from the affected Codeshared Flight(s).


AUTOMATION
The Parties shall develop, design and implement a computer automation system for
the operational interface of each Party’s current computer system in order to
provide the highest quality product to Codeshared Passengers. Each Party will be
responsible for the cost and expense associated with modifying its own computer
system. The Parties shall, at a minimum, agree to develop, design and implement
the automation of the following systems to support the Codeshared Flights:


Automated Reservation (PNR) Exchange – JetBlue and American will accept
automatically Codeshared Passenger PNRs and Special Service Request (SSR) items
from SABRE.


Pre-Reserved Seating - A mechanism will exist so that pre-reserved seating on
select seats on the Codeshared Flights will be available to Codeshared
Passengers.


Flight Movement Messages – JetBlue and American must provide, in a timely
fashion, flight movement messages (e.g., departure, delay and arrival times) for
the Codeshared Flights to SABRE.


Airport Check-in - Automation must exist between the Parties so that transiting
passengers will not need to recheck-in at the transit city, unless so required
by applicable law or regulation. Codeshared Passengers will check-in at the
applicable origin station and be provided boarding passes for all segments of
such Codeshared Passengers’ itinerary, subject to limitations such as (but not
limited to) maximum connection times, customer name mismatches and exceptions to
normal handling.


C1    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------







Hand Back Messages (Post Departure Reconciliation and Close-out) - JetBlue must
provide electronically a list of Codeshared Passengers who traveled on the
Codeshared Flights such as an IATA-standard Passenger Reconciliation List (PRL)
or other agreed-upon acceptable format.


Interactive (also known as Seamless or Cascading) Availability and Interactive
(also known as Seamless or Cascading) Sell - Interactive EDIFACT messaging
allows for a more robust exchange of information, allowing carriers to transmit
information in a Forward (Carrier A to Carrier B) and Reverse (Carrier B to
Carrier A) flow of airline availability (PAOREQ/PAORES) and sell (ITAREQ/ITARES)
data. The Interactive EDIFACT messaging allows the request of carrier
availability at an O & D level, the exchange of requests (PAOREQ/ITAREQ) and
their proper response (PAORES/ITARES). It also allows the reflection of true
operating carrier inventory at time of sale and the sharing of both Prime
(interline) and Codeshare availability and sell information for both revenue and
redemption inventories exchange of RBDs. For purposes of this paragraph, the
following terms and acronyms have the following meaning:


•
“PAOREQ” or “Product Availability Request” means the EDIFACT message in which
the Marketing Carrier requests an Operating Carrier’s availability;



•
“PAORES” or “Product Availability Response” means the EDIFACT message in which
the Operating Carrier responds to the Marketing Carrier’s availability request;



•
“ITAREQ” or “Inventory Adjustment Request” means the EDIFACT message in which
the Marketing Carrier communicates a sale from the Operating Carrier’s
inventory; and



•
“ITARES” or “Inventory Adjustment Response” means the EDIFACT message in which
the Operating Carrier confirms the Marketing Carrier’s sale of its inventory.



FACILITIES
The Parties acknowledge the importance of maintaining functional and accurate
signs identifying each of JetBlue and American, as appropriate, to facilitate
passenger convenience and to avoid confusion at airports served by the
Codeshared Flights. Both Parties will ensure that ticket counters at each
station will identify prominently each Party and promote both Parties equally to
the other airlines that have a similar cooperative relationship with each Party
at such airports. The Parties shall place such signs as required, subject to the
approval of the relevant airport authority or other lessors.


Unless otherwise mutually agreed in writing, the Operating Carrier, or both
Parties respectively, in the event of a shared overlapping airport, will be
responsible for the costs and expenses associated with developing and installing
roadside, exterior, check-in, concourse, gate and baggage service signage placed
at airports and city ticket offices in domestic locations served by the
Codeshared Flights in order to facilitate travel on the Codeshared Flights.


Each Party shall use commercially reasonable efforts to arrange for terminal
facilities at each Station in order to facilitate passenger handling and
connections between Codeshared Flights and other flights operated by the
Parties, as well as cooperate in good faith to make reasonable accommodations to
enable shared gate use, with the objective of achieving convenience equal to
on-line connections and efficient use of gate resources by each Party.


GATE AND RAMP HANDLING


C2    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------





Both Parties shall arrange for trained personnel acceptable to the other Party
to handle all gate and boarding services of Codeshared Passengers on the
Codeshared Flights.




C3    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------






ANNEX D


FINANCIAL SETTLEMENT


Codeshare Commission


The Codeshare Commission only applies to the Codeshared Flights where either
American or JetBlue places its Marketing Carrier Code. The Codeshare Commission
will apply to all fares including, but not limited to, published fares,
unpublished fares, corporate discounts, and net fares. The Codeshare Commission
will apply to all coupons issued for use on a Marketing Flight. The Codeshare
Commission for these Codeshared Flights will be calculated on [***] (separately
from the billing for each Marketing Carrier Flight Coupon) by multiplying the
gross prorated value (as determined in accordance with Sections 6.2(a) and 6.3)
of Marketing Carrier Flight Coupons by the applicable Codeshare Commission
percentage, which for purposes of this Agreement, is detailed in the table
below.


 
Codeshare Commission
[***]
 
 
 
 
 



[***]


The Ticketing Carrier will receive the Interline Service Charge and/or Ticket
Handling Fee, if applicable, in addition to the Codeshare Commission as provided
in Section 6.4.


The Codeshare Commission may be renegotiated by and between the Parties at any
time by mutual written consent of the Parties hereto.


D1    

--------------------------------------------------------------------------------



US-DOCS\116490325.18

--------------------------------------------------------------------------------






ANNEX E


GOVERNMENTAL APPROVALS


American and JetBlue shall jointly secure and maintain the following
Governmental Approvals:


1.
Compliance with 49 U.S.C. 41720.





US-DOCS\116490325.18